ACCEPTED
                                                                                                      06-13-00051-CV
                                                                                           SIXTH COURT OF APPEALS
                                                                                                 TEXARKANA, TEXAS
                                                                                                 8/27/2015 4:07:38 PM
                                                                                                     DEBBIE AUTREY
                                                                                                               CLERK




FARBOD FARNIA                                                                      RECEIVED IN
ATTORNEY                                                                      6th COURT OF APPEALS
ffarnia@mccathernlaw.com                                                        TEXARKANA, TEXAS
                                                                              8/27/2015 4:07:38 PM
                                                                                  DEBBIE AUTREY
                                            August 27, 2015                           Clerk




Via E-Filing
Debra K. Autrey, Clerk of Court
Sixth District Court of Appeals at Texarkana, Texas
Bi-State Justice Building
100 North State Line Ave, #20
Texarkana, Texas 75501

           Re: Whisenhunt v. Parks, No. 06-13-00051-CV

Dear Ms. Autrey:

           We have received Appellees/Cross-Appellants’ Motion for Rehearing dated August 26,
2015. Texas Rule of Appellate Procedure 49.2 states, “[n]o response to a motion for rehearing need be
filed unless the court so requests.” In reliance on that rule, Mr. Whisenhunt will not be filing a
response unless requested to do so by the Court.

           Should you have any questions, please do not hesitate to contact us.


                                         Best regards,

                                         /s/ Farbod Farnia

                                        Farbod Farnia

FF/ml

cc:        Jon Michael Smith (via e-service)